Case 9:19-cv-00099-RC-ZJH Document 32 Filed 06/26/20 Page 1 of 1 PageID #: 330



                          **NOT FOR PRINTED PUBLICATION**

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

ROSANE MADONDO, INDIVIDUALLY                   '
AND ON BEHALF OF HER MINOR                     '
CHILDREN, JU AND FM                            '
                                               '
v.                                             '           CIVIL ACTION NO. 9:19-cv-99
                                               '
NMP-STONE CREEK LLC AND                        '
JORDAN BROADWAY                                '

     ORDER ACCEPTING REPORT AND RECOMMENDATION RE SETTLEMENT

       The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

Judge for consideration. The Report and Recommendation of Judge Hawthorn, which contains his

findings, conclusions, and recommendation for the disposition of this case has been presented for

consideration. The Report and Recommendation recommends that the District Court approve the

terms of the settlement agreement and enter the proposed agreed judgment. (Doc. #31).

       Having considered the magistrate judge’s report and the lack of opposition to his findings

and recommendation, the court ORDERS that the Report and Recommendation (Doc. #31)

is ACCEPTED. The court adopts the magistrate judge’s specific findings and recommendations

set forth in the report and incorporates them herein. The court will issue an order of dismissal

and final judgment separately.



      So Ordered and Signed
      Jun 26, 2020
